Grant, J.
The respondent was. convicted of the crime of rape.
The sole allegation of error is that the court erred in permitting a witness to answer certain questions. When the testimony was offered the attorney for the respondent simply said, “ Objected to,” without giving any reason *135whatever for his objection, nor was the ground of his objection' reasonably apparent. The exception cannot therefore be considered. Ward v. Ward, 37 Mich. 254; Morrissey v. People, 11 Id. 327; Stevens v. Hope, 52 Id. 65; Gilbert v. Kennedy, 22 Id. 117; Comstock v. Smith, 26 Id. 306.
The conviction and sentence ar.e affirmed.
The other Justices concurred.